PER CURIAM.
Number 70-513 is a petition for certio-rari. Number 70-537 is an interlocutory appeal. Both proceedings seek review of an order setting the cause for a non-jury trial.
On June 19, 1970, we entered an order staying all appellate proceedings in these causes and temporarily relinquishing jurisdiction to the trial court to consider a possible stipulation of the parties. The parties have been unable to arrive at a stipulation. We therefore rescind our order of June 19, 1970, and reassume jurisdiction over this cause.
Appellant has demonstrated that she was entitled to a jury trial. See Hightower v. Bigoney, Fla. 1963, 156 So.2d 501, 17 A.L.R. 3d 1308, and the respondents-appellees have admitted error. Therefore the relief sought by the petitioner-appellant is hereby granted and the order under review is hereby reversed.
Reversed.